Citation Nr: 1440608	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-44 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and one witness


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel
INTRODUCTION

The Veteran had verified active duty service from May 1985 to October 1985 and from December 1986 to April 1991.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a March 2009 rating decision of the VA RO in Columbia, South Carolina.  Jurisdiction over the Veteran's claims was subsequently transferred to the VA RO in Montgomery, Alabama.

In February 2011, the Veteran testified at a Travel Board hearing before the undersigned. The transcript of this hearing has been reviewed and is associated with the claims file.

The Board notes that there is a paperless, electronic Virtual VA claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including the Veteran's appellate brief, are relevant to the issues on appeal.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.


FINDINGS OF FACT

1.  The Veteran has PTSD that is related to his fear of hostile military activity while serving in Saudi Arabia.

2.  The Veteran demonstrated a level II hearing acuity in his right ear and a level III hearing acuity in his left ear at a September 2006 audiological examination, a level I hearing acuity in his right ear and a level III hearing acuity in his left ear at a January 2009 VA audiological examination, and a level I hearing acuity in both ears at a January 2012 VA audiological examination.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity, and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify a Veteran of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the RO provided the Veteran with a notification letter in December 2008, prior to the initial decision on the claim in March 2009, which met the requirements with respect to the content of the notices.  The letter notified the Veteran that he should provide, or ask VA to obtain, medical or lay evidence demonstrating the nature and symptoms, severity and duration, and impact of his condition on employment and daily life.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Additionally, the notice letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim and how disability ratings and effective dates are determined.  Therefore, the Board finds that the duty to notify has been satisfied in this claim.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's hearing loss claim.  He has not identified any available, outstanding records that are relevant to the claim being decided herein.

The Veteran was also afforded VA examinations in January 2009 and January 2012 in connection with his current hearing loss claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Additionally, the examinations addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Accordingly, the Board has enough evidence upon which to make a decision.  
  
Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

With regard to the December 2011 Board remand, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand and pertinent to the Veteran's hearing loss claim, the AOJ obtained a new audiological examination in January 2012.  As such, the AOJ has substantially complied with the Board's instructions.  The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2002).

The Veteran provided testimony at a February 2011 Board hearing.  The individual who conducts a Board hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the February 2011 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's hearing loss was solicited.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted and that VA has not attempted to obtain.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that she or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 

PTSD

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a)   Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f) (2013).

Lastly, Effective July 13, 2010, 38 C.F.R § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  That amendment is relevant to the present case.  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id. 

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id. The list of examples of such an event or circumstance specifically includes artillery, rocket, or mortar fire.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran claims that he has PTSD because he felt scared when his base underwent SCUD missile attacks during his service in Saudi Arabia and from numerous chemical weapons alerts during that period.  He claims he served in Saudi Arabia from September or October 1990 to April 1991.  The evidence includes service personnel records and the Veteran's DD 214.  Although the Veteran's service personnel records are unclear as to his service locations in 1990 and 1991, they do indicate that he served in Panama and Korea for about one year and 10 days.  His DD 214 indicates that he served overseas for one year, six months, and 13 days, leaving just over five months of overseas service unaccounted for.  The Veteran then submitted a list of military post office codes, a document from the Office of the Secretary of Defense's website showing that his unit was sent overseas in January 1991, a buddy statement indicating he served in the 503rd Maintenance Company, a document showing he was transitioned to Fort Bragg in April 1991, newspaper articles that quoted his brother saying that he was in Saudi Arabia, and an envelope from a letter he sent his mother with a return address showing his APO address in Saudi Arabia.  Taken together, these documents are a strong indication that the Veteran spent the five months that appeared on his DD 214 but not in his personnel records in Saudi Arabia.  Moreover, the Defense Personnel Records Information Retrieval System confirmed that the 503rd Maintenance Company was based in Dhahran in January 1991 and was subjected to Iraqi SCUD missile attacks on several days in January 1991.

The Veteran then underwent a VA examination with a VA clinical psychologist in December 2012.  The examiner found that the Veteran was diagnosed with PTSD with depressive features and met the full criteria for PTSD.  The Veteran told the examiner that his stressors included fear during SCUD missile attacks and that on several occasions the chemical alarms sounded and he had to put his MOPP suit on for the night.  He also stated that he witnessed people killed, places being blown up from a distance, and felt his life was endangered every day.  After examining the Veteran and discussing the PTSD criteria found in the Diagnostic and Statistical Manual of Mental Disorders, the examiner opined that the Veteran's stressor occurred during his service in the military and was related to his fear of hostile military activity.  

As the weight of the evidence supports the conclusion that the Veteran has PTSD due to his fear of hostile military activity, entitlement to service connection for PTSD is warranted. 

Hearing Loss

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the present level of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85 (2013).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

There are certain exceptional patterns of hearing impairment. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2013).  When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. 38 C.F.R. § 4.86(b).

In the present case, the Veteran seeks a higher evaluation for his service-connected bilateral hearing loss.  The Veteran is currently in receipt of a noncompensable evaluation under Diagnostic Code 6100. 
  
The Board initially notes that the record contains no evidence of complete deafness in either ear.  Indeed, the Veteran's hearing was tested at the VA Medical Center in Birmingham in September 2006, at which time he exhibited puretone thresholds of 20 decibels at 500 Hertz, 30 decibels at 1000 Hz, 25 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 80 decibels at 4000 Hertz for the right ear with a speech recognition score of 88 percent.  The puretone thresholds for the left ear were 30 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 40 decibels at 2000 Hertz, 75 decibels at 3000 Hertz, and 90 decibels at 4000 Hertz with a speech recognition score of 84 percent.  The average puretone threshold was 43.75 decibels for the right ear and 58.75 decibels for the left ear.  At this time, the audiologist recommended hearing aids.  The Board observes that the Veteran's audiologist only provided the puretone threshold results in graph form.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  Kelly v. Brown 7, Vet. App. 471 (1995).

The Veteran then presented for a VA examination in January 2009.  At this examination, the Veteran exhibited puretone thresholds of 20 decibels at 500 Hertz, 35 decibels at 1000 Hz, 20 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 75 decibels at 4000 Hertz for the right ear with a speech recognition score of 96 percent.  The puretone thresholds for the left ear were 30 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 45 decibels at 2000 Hertz, 80 decibels at 3000 Hertz, and 90 decibels at 4000 Hertz with a speech recognition score of 88 percent.  The average puretone threshold was 43 decibels for the right ear and 61 decibels for the left ear.  The Veteran described his hearing loss's functional impact on his daily life as making it difficult to understand speech when he could not see the speaker's face and in the presence of background noise.  

At the Veteran's VA examination in January 2012, he exhibited puretone thresholds of 15 decibels at 500 Hertz, 15 decibels at 1000 Hz, 15 decibels at 2000 Hertz, 40 decibels at 3000 Hertz, and 75 decibels at 4000 Hertz for the right ear with a speech recognition score of 96 percent.  The puretone thresholds for the left ear were 15 decibels at 500 Hertz, 15 decibels at 1000 Hertz, 45 decibels at 2000 Hertz, 75 decibels at 3000 Hertz, and 90 decibels at 4000 Hertz with a speech recognition score of 96 percent.  The average puretone threshold was 36 decibels for the right ear and 56 decibels for the left ear.  The Veteran described his hearing loss's functional impact on his daily life as making it difficult to understand conversations.  

The Veteran also underwent a hearing test in April 2009 for his job.  At this time, the Veteran exhibited puretone thresholds of 50 decibels at 500 Hertz, 65 decibels at 1000 Hz, 45 decibels at 2000 Hertz, 55 decibels at 3000 Hertz, and 90 decibels at 4000 Hertz for the right ear.  The puretone thresholds for the left ear were 60 decibels at 500 Hertz, 70 decibels at 1000 Hertz, 75 decibels at 2000 Hertz, 90 decibels at 3000 Hertz, and 90 decibels at 4000 Hertz.  The average puretone threshold was 63.75 decibels for the right ear and 81.25 decibels for the left ear.  However, the audiologist did not administer the Maryland CNC test, and these results cannot be used for rating purposes.  See 38 C.F.R. § 4.85(a) (2013) ("An examination for hearing impairment for VA purposes . . . must include a controlled speech discrimination test (Maryland CNC).")  

Thus, under Table VI, the Veteran demonstrated a level II hearing acuity in his right ear and a level III hearing acuity in his left ear at a September 2006 audiological examination, a level I hearing acuity in his right ear and a level III hearing acuity in his left ear at a January 2009 VA audiological examination, and a level I hearing acuity in both ears at a January 2012 VA audiological examination..  Therefore, using Table VII, a noncompensable evaluation for the entire appeal period is warranted, and entitlement to a higher rating for bilateral hearing loss on a schedular basis is denied.  The assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  In addition to objective audiological testing, the 2009 and 2012 VA examiners elicited from the Veteran the functional effects of his hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran stated that he had trouble understanding speech and conversations, especially when he could not see the speaker's face or when there was background noise.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule, including speech recognition scores, shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as they assess the effects of hearing loss.  As discussed above, there are higher ratings available under the Diagnostic Code, but the Veteran's disability is not productive of such manifestations.  In any event, there is no evidence that the Veteran's disability resulted in marked interference with employment or frequent periods of hospitalization.  Referral for consideration of an extraschedular rating for the Veteran's bilateral hearing loss disability is therefore not warranted.

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to a compensable evaluation for bilateral hearing loss disability is denied.




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


